Title: Dumas to the American Commissioners, 30 December 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


M.,
La haie 30e. Dec. 1777.
Mes dernieres, du 12e., 16e. et 19e. de ce mois, répondoient à celles du 4 et du 8, dont Mr. A. Lee a eu la bonté de me favoriser. Aujourd’hui j’ai l’honneur de vous donner avis, que Mr. le grand Facteur partit d’ici vendredi au soir, après m’avoir fort recommandé de continuer mes visites chez son substitut pendant son absence, et de lui écrire à lui-même fréquemment. Le lendemain matin j’ai fait une visite de simple politesse au Substitut, qui m’a fait un accueil fort amical. Ainsi mes liaisonslà iront toujours le même train. Dans quelques jours d’ici j’irai à Amsterdam, voir Mr. le Pensionnaire V. B[ercke]l: car quoi qu’il ne se fasse rien à présent, à cause des fêtes, il est bon, cependant, de sonder toujours les eaux de ce pays, et d’entretenir les bonnes dispositions. Je suis bien aise, d’ailleurs, de voir par mes yeux ce qui se passe à Amsterdam. Les royalistes de cette ville dont je vous ai parlé dans mes précédentes, sont principalement les deux maisons J. A. Crop John May & Co:, et Pye Rich & Wilkiesons. Je crois devoir vous les nommer, pour vous en défier.
Le Gazettier de Rotterdam, dont il faut se défier aussi, vient de mettre dans son papier, sous la date prétendue de Paris Dec. 21. “qu’un grand nombre d’Officiers, munis de Lettres de recommandation de la part de Messieurs Fr—— et D——, ayant abordé les uns à Boston, les autres à Charlestown, et ayant demandé à Mr. Washington et Congrès d’être placés à l’Armée, avoient reçu pour réponse qu’il n’y avoit pas de place vacante; que là-dessus ayant offert de servir comme volontaires, sur ce que cela avoit été aussi refusé, ils avoient enfin obtenu du Congrès d’être dédommagés et renvoyés en Europe à ses fraix; et qu’ils sont effectivement déjà en chemin pour revenir, très mécontens d’avoir si mal réussi: qu’entre ces Officier il y a Mr. Kalb, Allemand, et Lt. Col. au service de France, homme d’un grand mérite, qui étoit allé avec le Marquis de la Fayette; qu’il a, à son tour, refusé une place de Genl. Major, que le Congrès, après s’être ravisé sur son sujet, lui avoit offerte; qu’avec lui revient aussi Mr. Monroy, Officier françois, de beaucoup de capacité.”
Je connois trop bien la maniere et le goût de certain hôtel ici, pour n’être pas persuadé que cela a été suggéré de là. On s’y permet mille petitesses pareilles, tant sur le compte de particuliers, comme moi, que sur ce qu’il y a de plus respectable. Quelque méprisable que soit celle-là, j’ai de fortes raisons pour desirer de pouvoir lui opposer la vérité à cet égard dans les autres papiers bien intentionnés pour nous: et je prie Mr. Lee ou Mr. Carmichael de vouloir bien prendre la peine de m’instruire là-dessus le plutôt le mieux. Cette petite guerre de gazettiers, adroitement ménagée, fait du bien à nos affaires dans ce pays; elle décrédite les papiers qui nous sont contraires, et NB, tel qui les fait parler.
Dans la premiere Lettre que vous m’écrires, M., chargezmoi, je vous prie, de complimens et témoignages d’estime pour Mr. V. B———l Pensionnaire d’Amsterdam; et repetez fréquemment cette politesse dans vos suivantes.
Paris à l’hon. Commission P. des E. U. de l’A. S.
